Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 01, 2017

The Court of Appeals hereby passes the following order:

A18A0600. IVAN GONZALEZ v. THE STATE.

      In 2016, in proceedings in Gwinnett County Superior Court, Ivan Gonzalez
pleaded guilty to two drug offenses and two counts of making false statements and
writings. He thereafter filed a motion for an out-of-time appeal, which the trial court
denied on August 11, 2017. Gonzalez filed a notice of appeal to this Court on
September 14, 2017. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Ordinarily, Gonzalez would have had until
Monday, September 11, 2017, to file a timely notice of appeal. But Gwinnett County
declared a judicial emergency on September 11, 2017, due to inclement weather.
Thus, Gonzalez had until Tuesday, September 12 to file a timely notice of appeal, but
Gonzalez did not file his notice until September 14. Because Gonzalez’s notice of
appeal is untimely, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.